DETAILED ACTION

This Notice of Allowance is in reply to the Amendments filed on 11/30/2021.
The Applicant has amended claims 1, 4, 11, and 15.
The Applicant has cancelled claims 3, 8, 9, 10, and 14. 
Claims 1, 4-5, 11-13 and 15-18 are pending.
The Examiner respectfully withdraws the 103 rejections following an Examiner’s amendment to place the application in condition for allowance. 
Allowable Subject Matter
With regard to the Drawings objection, the new drawing of Figure 7 has been submitted on 11/30/2021 and accepted by the Examiner.
The following is an examiner’s statement of reasons for allowance: The instant application is directed toward a method disclosed by Dimmick (US 2014/0164254 A1): initiating, by the mobile application on the computing device, the wallet application, 8 which is separate from the mobile application, on the computing device or on a different 9 computing device; 10 displaying, by the wallet application, an authentication prompt;
Desai et al. (US 2013/0268437 A1) teaches receiving, by the computing device, a selection of the wallet provider 5 checkout element associated with a remotely located wallet provider server computer, the remotely located wallet provider server computer maintaining an aggregated list of wallet applications associated with the user and login information for each of the wallet applications, each of the wallet applications comprising wallet services known to be associated with the user which are each provided by at least one separate wallet provider server different from the wallet provider server computer;
;
 Wong (US 2012/0143752 A1) displaying, on a computing device, a merchant checkout page provided by a merchant server, the 3 merchant checkout page comprising a wallet provider checkout element; 15 displaying, by the computing device, a set of payment accounts associated with the user; 16 receiving, by the one more input elements, a selection of a payment 17 account from the set of accounts; and 18 communicating, by the computing device, payment account information 19 associated with the selected payment account to the wallet provider server computer, 20 wherein the wallet provider server computer is configured to determine a type of data format for the merchant server based at least in part on data processing formats associated with the wallet application, the wallet provider server providing the payment account information 21 to the merchant server in a payload of transaction information generated by the wallet provider server, the payload of the transaction information including additional user information identifying a shipping address of the user;
Furthermore, Powell et al. (US 2015/0327072 A1) discloses the wallet provider server computer being a first wallet provider server computer, the first wallet provider server computer being a multi-wallet provider server computer, and wherein the wallet application is on the different computing device, the different computing device being a second wallet provider server computer in communication with the multi-wallet server computer; and receiving a payment token from the second wallet provider server computer after the wallet application on the second wallet provider server 
Further,  Wilson et al. (US 2012/0246079 A1) teaches 11 after receiving the selection of the wallet provider checkout element, presenting by a wallet application associated with the wallet provider checkout element, the aggregated list of wallet applications associated with the user and corresponding graphics associated with each of the wallet applications; receiving, from a user, a selection of an authentication application from the aggregated list of wallet applications associated with the user 
However, in the instant application none of the prior art of record either individually or in combination teach or suggest the amended limitations in the claims. Furthermore, the Applicant alleged in the first paragraph of page 11 that “[h]owever, the cited portions of Wong are not the same as or suggestive of the amended features recited above . . . . Yet, Wong is silent as to the determination of a data format for the merchant, let alone determining it based on ‘data processing formats associated with the wallet application.’” The Examiner found this argument persuasive in view of the amended limitation in the filed Amendment. Therefore, for these reasons, claims 1, 4-5, 11-13, 15-18 are deemed to be allowable over the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan D. Donlon can be reached on 5712703602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TOAN DUC BUI/Examiner, Art Unit 3695

/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        1/29/2022